NONPRECEDENTIAL DISPOSITION
                                           To be cited only in accordance with 
                                                    Fed. R. App. P. 32.1



                     United States Court of Appeals
                                                For the Seventh Circuit
                                                Chicago, Illinois  60604

                                               Submitted March 18, 2009*
                                                Decided March 24, 2009

                                                        Before

                                           RICHARD A. POSNER, Circuit Judge

                                           JOEL M. FLAUM, Circuit Judge

                                           ANN CLAIRE WILLIAMS, Circuit Judge

No. 08‐1906

RONALD EDDMONDS,                                             Appeal from the United States District
    Plaintiff‐Appellant,                                     Court for the Southern District of Illinois.

           v.                                                No. 05‐731‐GPM

ROBERT WALKER, et al.,                                       G. Patrick Murphy,
     Defendants‐Appellees.                                   Judge.




                                                      O R D E R

        Illinois inmate Ronald Eddmonds filed suit under 42 U.S.C. § 1983, claiming that the
defendants, all employees of the Illinois Department of Corrections, acted with deliberate
indifference in violation of the Eighth Amendment when they failed to promptly intervene


           *
          After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 08‐1906                                                                             Page 2

in an attack upon him by his cellmate.  The district court granted summary judgment to the
defendants.  Eddmonds now appeals, and we affirm.

       Eddmonds was asleep at 3:30 a.m. when his cellmate Bernick Carothers violently
attacked him.  Carothers began stabbing him with a pen in the left eye and punching him in
the face.  As Eddmonds screamed for help, Carothers started to choke him and continued
punching.  Robert Walker, the gallery officer that night, heard Eddmonds’s screams and
rushed to the cell while radioing Sergeant Larry Quertermous and Lieutenant Taylor, the
supervising officer that night, for backup.  Quertermous and Walker arrived at the cell first
and saw Carothers putting Eddmonds in a chokehold; Carothers warned the two officers
that he would kill Eddmonds if either intervened in the fight.  Both officers yelled at
Carothers to “stop” and “let him go,” or they would use chemical spray.

        Within three to five minutes Taylor arrived at the cell.  By that point Carothers had
released Eddmonds and retreated to the back of the cell, and Eddmonds had approached
the officers at the front of the cell.  Taylor told Eddmonds he would open the cell door if
Eddmonds would let them handcuff him, but Eddmonds refused because he feared being
constricted as long as Carothers remained in the cell.  But he eventually relented, and the
officers opened the cell door and restrained both inmates.  Eddmonds was taken in a
wheelchair to the health care unit, where he remained for nine days, receiving stitches for
the puncture wound and intravenous antibiotics.

       Soon thereafter Eddmonds filed this suit under 42 U.S.C. § 1983, claiming that the
three officers violated the Eighth Amendment by failing to protect him from Carothers.  On
screening, see 28 U.S.C. § 1915A, the district court dismissed the claim against Taylor with
prejudice, finding that his decision to handcuff Eddmonds to the cell door before removing
him from the cell was at worst negligence, which is not a basis for liability under § 1983. 
Quertermous and Walker then moved for summary judgment.

        The district court granted their motion.  Noting that the inmates were housed in a
maximum‐security prison, the court concluded that the Eighth Amendment did not require
the officers to deviate from institutional security policy—namely that a cell door not be
opened between 11:00 p.m. and 7:00 a.m. without a lieutenant or higher‐ranking officer
present.  And, relying on Guzman v. Sheahan, 495 F.3d 852 (7th Cir. 2007), the court
determined that the two officers had not been deliberately indifferent to Eddmonds’s safety
because they were able to subdue the fight on their own, and only a brief three to five
minutes passed before the cell door was opened by Taylor.

      On appeal Eddmonds challenges the district court’s grant of summary judgment to
Quertermous and Walker.  He argues that, despite knowing that he was in physical danger,
No. 08‐1906                                                                                Page 3

the officers waited an unreasonable amount of time before opening the cell door.  Contrary
to the officers’ version of events, he claims that neither officer threatened to use chemical
spray.  Eddmonds also contends that, although the district court found otherwise, Carothers
did not have a weapon, a fact he believes shows that Quertermous and Walker faced no real
danger when they arrived at the cell.  Finally, he attempts to distinguish Guzman, upon
which the district court relied in its opinion, as an inmate‐on‐inmate assault case involving
just one female officer who witnessed the fight from afar.  See id. at 858‐59.

        Prison officials owe inmates a duty to protect them from violent assaults inflicted by
other inmates.  Farmer v. Brennan, 511 U.S. 825, 833 (1994); Guzman, 495 F.3d at 856‐57.  An
official violates that duty, grounded in the Eighth Amendment’s prohibition on cruel and
unusual punishment, if he is deliberately indifferent to conditions that pose a substantial
risk of serious harm to an inmate.  Farmer, 511 U.S. at 847; Klebanowski v. Sheahan, 540 F.3d
633, 637 (7th Cir. 2008); Pinkston v. Madry, 440 F.3d 879, 889 (7th Cir. 2006).  In order to
prove deliberate indifference, though, an inmate must show more than mere negligence;
prison officials must have been “aware of a substantial risk of serious injury to [the inmate]
but nevertheless failed to take appropriate steps to protect him from a known danger.” 
Guzman, 495 F.3d at 857 (citing Butera v. Cottey, 285 F.3d 601, 605 (7th Cir. 2002)).  Moreover,
“[e]ven if an official is found to have been aware that [the inmate] was at substantial risk of
serious injury, he is free from liability if he responded to the situation in a reasonable
manner.”  Fisher v. Lovejoy, 414 F.3d 659, 664 (7th Cir. 2005); see Farmer, 511 U.S. 847.

        As the district court recognized, we have held that an immediate intervention in an
inmate‐on‐inmate assault is not necessary.  See Guzman, 495 F.3d at 857‐59.  In Guzman the
corrections officer saw a pretrial inmate punch the plaintiff and hit him in the head with a
broom; in upholding summary judgment for the defendant, we agreed that she was not
deliberately indifferent to the inmate’s safety when she left her post for about three minutes
in search of backup, which arrived within minutes and subdued the inmates.  Id. at 853‐54,
58‐59.  In contrast, an officer will be held accountable if he or she is aware of the threat of an
assault yet fails to take reasonable action.  See Peate v. McCann, 294 F.3d 879 (7th Cir. 2002). 
In Peate a corrections officer who saw an inmate beating the plaintiff with a rock‐filled sack
intervened and broke up the fight, but allowed the attacker to somehow retrieve his sack
and resume the beating.  Id. at 881.  In reversing the district court’s grant of summary
judgment, we noted that the officer, aware of the substantial risk to the plaintiff’s safety
because of the first assault, had essentially “re‐armed” the attacker, allowing the second
attack to take place.  Id. at 883.

       The instant case resembles Guzman more than Peate.  Quertermous and Walker,
much like the officer in Guzman, 495 F.3d at 858, were not aware of any risk that Carothers
might attack Eddmonds in his sleep before the assault took place.  Once they learned of the
No. 08‐1906                                                                             Page 4

threat to Eddmonds’s safety, both responded immediately: Quertermous ran to the cell
while calling for backup, which arrived promptly, and both officers upon reaching the cell
commanded Carothers to “stop” and “let [Eddmonds] go.”  These steps, in fact, were more
responsive to the situation than those taken by the officer in Guzman, who did not shout any
commands and actually left the scene of the fight for three minutes.  See id. at 858‐59. 
Moreover, unlike Peate, there was no “break in the action,” id. at 858, that would have
allowed Walker or Quertermous to intervene.  Rather, within minutes the officers broke up
the fight, separated the inmates once Taylor arrived, and averted a future incident by
securing control of the cell.  Finally, in not opening the cell door for three to five minutes,
both officers were following an institutional policy meant to protect the safety of officers
working in a maximum security prison.  A trier of fact could not characterize the officers’
response to the altercation as any less reasonable than the officer’s response in Guzman.

       Accordingly, the judgment of the district court is AFFIRMED.